DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/21 has been entered.

Response to Amendment
Claims 1-7 and 9-17 are pending in the application.  Claims 8 and 18 have been canceled.  Claims 4-7 and 9-12 have been withdrawn from consideration.  Claims 1 and 13 have been amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gifford, III et al. (US 2002/0111646 A1) (“Gifford”).
Regarding claim 1, Gifford discloses (Figures 1, 2, 11, and 12) a localization system comprising: a delivery needle (5) having a proximal end and a distal end; a localization structure (6C) housed within the delivery needle and extending along a length, the localization structure comprising: a helical coil portion (7) capable of being arranged within a lung, the helical coil portion having a proximal end and a distal end, the helical coil portion being shiftable during retraction of the delivery needle from a first position in which the helical coil portion is uncoiled (Figures 11 and 12) to a second position in which the helical coil portion is helically coiled (Figure 2; paragraph 0030), and a suture portion (44; paragraph 0037) capable of being arranged in a pleural space, the suture having a proximal terminal end and a distal terminal end, the distal terminal end of the suture attached to the helical coil portion (Figures 11 and 12) and the proximal terminal end of the suture remote from the helical coil portion (Figures 11 and 12), the suture portion capable of being trimmed adjacent to an external skin surface and capable of retracting freely with respiration; and a pusher rod (8) capable of fitting into the delivery needle (paragraph 0030) and permitting retraction of the delivery needle without corresponding retraction of the localization structure.
NOTE: The language, “configured to/for" merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. "Configured for/to," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The Office submits that the device of Gifford meets the structural limitations of the claim, the helical 
Regarding claim 3, the helical coil portion disclosed by Gifford is capable of
being affixed to a nodule.
Regarding claim 13, Gifford discloses (Figures 1, 12, 11, and 12) a kit comprising: a delivery needle (5) having a proximal end and a distal end; a localization structure (6C) comprising a helical coil portion (7) coupled to a suture (44; paragraph 0037), the helical coil portion having a proximal end and a distal end, the helical coil portion being shiftable during retraction of the delivery needle from a first position in which the helical coil portion is uncoiled (Figures 11 and 12) to a second position in which the helical coil portion is helically coiled (Figure 2; paragraph 0030), the suture having a proximal terminal end and a distal terminal end (Figures 11 and 12), the distal terminal end of the suture attached to the helical coil portion (Figures 11 and 12) and the proximal terminal end of the suture remote from the helical coil portion (Figures 11 and 12), the suture portion capable of being trimmed adjacent to an external skin surface and capable of retracting freely with respiration; and a pusher rod (8) capable of fitting within the delivery needle (paragraph 0030).
Regarding claim 14, Gifford discloses (Figure 1) that the localization structure (6C) is configured to be housed within the delivery needle (5) and extend along a length.
Regarding claim 15, the helical coil portion disclosed by Gifford is capable of being arranged within a lung and affixed to a nodule.

Regarding claim 17, Gifford discloses (Figure 11) that the localization structure (6C) and the pusher rod (8) are arranged within the delivery needle (paragraph 0030), with the helical coil arranged closest the distal end, the suture (44) arranged proximate from the helical coil, and the pusher rod (8) arranged proximate from the suture.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gifford, III et al. (US 2002/0111646 A1) (“Gifford”).
Regarding claim 2, Gifford discloses the invention substantially as claimed.
However, Gifford fails to disclose that the localization structure has a length of between 8 and 10 cm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the localization structure disclosed by Gifford to have a length of between 8 and 10 cm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative Gardner v. TEC Syst., Inc., 725 F.2d 1338,
220 USPQ 1117 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Gifford would not operate differently with the claimed length because the length of the localization structure is adjusted during the procedure and the claim does not specify at what point during a procedure the localization structure has the claimed length. The localization structure transitions from a first length (uncoiled length) within the delivery needle to a second length (coiled length) when delivered from the delivery needle. The claimed dimensions would not prevent the device of Gifford from being implanted in the body. Further, the Applicant places no criticality on the range claimed, stating: “In embodiments, localization structure 110 can have a length that is between about 8-10 cm, for example about 8.85 cm. In alternative embodiments, nodules may be located relatively closer or further from the skin of the patient, and the length of localization structure 110 can be adjusted accordingly” (Specification, page 9, lines 4-7).

Response to Arguments
Applicant's arguments filed 12/22/21 regarding the rejections citing the Gifford reference have been fully considered but they are not persuasive.  The Applicant has argued that the device disclosed by Gifford is not capable of being trimmed adjacent to an external skin surface as part of a localization structure as required by the Applicant’s claim because the coil element of Gifford would separate from the suture element.  The .
	The language, “configured to/for" merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. "Configured for/to," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The Office submits that the device of Gifford meets the structural limitations of the claim, the helical coil portion is capable of being arranged in the lung and the suture portion is capable of being arranged in a pleural space, and the suture portion is capable of being trimmed adjacent to an external skin surface and capable of retracting freely with respiration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771           

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771